                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                UNITED STATES DISTRICT COURT                               January 03, 2019
                                 SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   BROWNSVILLE DIVISION

EMMANUEL ADEYINKA1,                               §
                                                  §
        Plaintiff,                                §
VS.                                               §   CIVIL ACTION NO. 1:18-CV-83
                                                  §
WILLACY COUNTY STATE JAIL,                        §
                                                  §
        Defendant.                                §

                                              ORDER

        Pending before the Court is the Report and Recommendation of the Magistrate Judge

(Doc. 30), recommending dismissal of Plaintiff Emanuel Adeyinka’s Complaint for failure to

state a claim upon which relief can be granted. The Magistrate Judge issued the Report and

Recommendation on November 28, 2018.

        On December 7, 2018, Mr. Adeyinka filed “Written Objections” (D0c. 32) that appear to

present objections under the Texas Rules of Civil Procedure to unidentified discovery requests.

The Court does not consider this filing as an objection to the Report and Recommendation.

        On December 17, 2018, Mr. Adeyinka filed a second document entitled “Written

Objections.” (Doc. 35) In this document, Mr. Adeyinka solely includes caselaw and statutory

quotes, and neither identifies any portion of the Report and Recommendation to which he

objects, nor attempts to explain how the quoted language relates to his legal rights. As a result,

these “Written Objections” do not challenge any specific portion of the Report and

Recommendation, and these objections are overruled.

        The Court has reviewed the Report and Recommendation, the record in this matter, and

the applicable law. Based on this review, the Court ADOPTS the Report and Recommendation

in its entirety. Accordingly, it is:

        ORDERED that Mr. Adeyinka’s Complaint for Violation of Civil Rights be dismissed

1Adeyinka’s name was listed on the docket as Emmanuel Adeyinke, likely based on the handwriting in the
complaint. His prison records lists his name as Emanuel Adeyinka, which the Court will use here.
Attorney General’s Amicus Curia Advisory (Doc. 28).
1/2
with prejudice for failure to state a claim upon which relief can be granted.

       SIGNED this 3rd day of January, 2019.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




2/2
